





NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS:  YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.




DEED OF TRUST, SECURITY AGREEMENT AND

ASSIGNMENT OF RENTS




THE STATE OF TEXAS

§

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF DALLAS

§




THAT HARTMAN RICHARDSON TECH CENTER, LLC, a Texas limited liability company
(hereinafter referred to as “Grantor”), whose mailing address is 2909 Hillcroft,
Suite 420, Houston, Texas 77057, in consideration of the sum of Ten ($10.00)
Dollars to Grantor in hand paid, the receipt and sufficiency of which is hereby
acknowledged, and in further consideration of the uses, purposes and trusts
herein set forth and declared, have Granted, Bargained and Sold, and by these
presents do hereby Grant, Bargain, Sell and Convey unto James L. Hedrick,
Trustee (hereinafter referred to as “Trustee”), in trust, whose mailing address
is Potter Minton, Attn: James L. Hedrick, Plaza Tower, Suite 500, 110 N.
College, Tyler, Texas 75702, all of the property described in paragraphs A, B
and C, immediately following, to-wit:




A.

Fee simple title to all of the real property described on Exhibit “A” attached
hereto and made a part hereof located in the City of Richardson, Dallas County,
Texas (the “Land”); the easements and other rights and benefits appurtenant to
the Land, including, without limitation, prescriptive easements; all buildings
and other improvements now or hereafter situated on the Land (the
“Improvements”); all of Grantor’s right, title and interest in and to all other
rights, privileges and benefits appurtenant to the Land or the Improvements,
whether now existing or hereafter arising.




B.

All of Grantor’s right, title and interest in and to all goods, fixtures,
equipment, inventory, supplies and other tangible personal property of any kind
in which Grantor now has, or at any time hereafter acquires, an ownership
interest, including without limitation, those that are now, or at any time
hereafter, situated in, on or about the Land or Improvements (or used in
connection with the Land or Improvements), including, but not limited to, all
heating, lighting, refrigeration, mechanical, plumbing, ventilating,
incinerating, water-heating, cooking, communication, fire suppression,
electrical, and air-conditioning fixtures and equipment, and all appliances,
furniture, furnishings, artwork, engines, machinery, elevators, pumps, motors,
compressors, boilers, condensing units, cooling towers, doors, windows, window
screens, window treatments, wall coverings, sprinklers, hoses, tools, supplies,
speakers, electrical wiring, floor coverings, signs and all replacements and
substitutions thereof and all additions thereto.   All of the property described
or referred to in this paragraph B being hereinafter sometimes called
“Accessories”.




C.

All of Grantor’s right, title and interest in and to all other assets of every
kind and character of Grantor (whether now owned or hereafter acquired, and
whether tangible or intangible) (i) that are used in connection with the Land,
the Improvements and/or the Accessories, including, without limitation all
licenses, permits, warranties, contracts, leases, management agreements and
other





{A17/04114/0107/W1536342.1 }




--------------------------------------------------------------------------------







agreements, and all other rights and benefits of any kind associated with the
Land, the Improvements or the Accessories, including, without limitation, all
contract rights, privileges and benefits of Grantor under parking leases,
licenses and agreements, and (ii) including, without limitation, all other
goods, inventory, equipment, investment property, instruments, chattel paper,
documents and letter of credit rights, accounts, deposit accounts, fixtures and
supporting obligations (each as defined in Title 1, Chapter 9 of the Texas
Business and Commerce Code), and (iii) including, without limitation, all
tangible and intangible assets purchased by Grantor and described in one or more
deeds, bills of sale and other instruments of assignment and transfer from
Richardson Business Center, Ltd. in favor of Grantor and dated on or about the
same date as this Deed of Trust, Security Agreement and Assignment of Rents (the
“Purchased Assets”).    




All property and interests described or referred to in paragraphs A, B, and C
preceding is sometimes hereinafter referred to collectively as the “Mortgaged
Property.”  The liens and security interests granted herein are purchase money
liens and security interests with respect to the Purchased Assets.




TO HAVE AND TO HOLD the Mortgaged Property, together with all and singular the
rights, hereditaments and appurtenances in anywise appertaining or belonging
thereto, unto Trustee, and his successors or substitutes in this trust, and his
and their assigns, in trust, and for the uses and purposes hereinafter set
further, forever.




Grantor, for Grantor and Grantor’s successors, hereby agrees to warrant and
forever defend, all and singular, the Mortgaged Property unto Trustee, and his
successors or substitutes in this trust, and to his and their assigns, forever,
against every person whomsoever lawfully claiming or to claim the same or any
part thereof, subject only to the Permitted Encumbrances. As used herein, the
term “Grantor’s successors” means each and all of the successors, assigns,
executors, heirs, administrators and legal representatives of Grantor.  As used
herein, the term “Permitted Encumbrances” means (a) the easements and other
matters listed on Exhibit “B” attached hereto and made a part hereof, (b) the
liens and security interests in favor of Mortgagee created by the Loan
Documents, (c) any other exceptions to title permitted under the Loan Documents
(hereinafter defined), and (d) any other matters that are expressly approved in
writing by Mortgagee.




Grantor hereby grants to the Mortgagee hereinafter named, and to the successors
and assigns of Mortgagee, a first and superior lien and security interest in the
Mortgaged Property, and each and every part thereof, subject to the Permitted
Encumbrances, and in all proceeds from the sale, lease or other disposition
thereof and in all sums, proceeds, funds and reserves described or referred to
in Sections 5.7, 5.8 and 5.9 hereof; provided, however, that the grant of a
security interest in proceeds shall not be deemed to authorize any action
otherwise prohibited herein.  Mortgagee’s mailing address is P. O. Box 1079,
Tyler, Texas 75710.




ARTICLE I

The Obligation




Section 1.1

This Deed of Trust (as used herein, the expression “this Deed of Trust” shall
mean this Deed of Trust, Security Agreement and Assignment of Rents), and all
rights, titles, interests, liens, security interests, powers and privileges
created hereby or arising by virtue hereof, are given to secure payment and
performance of the following indebtedness, obligations and liabilities:








{A17/04114/0107/W1536342.1 }

2

Deed of Trust




--------------------------------------------------------------------------------







(a) the indebtedness evidenced by a Promissory Note executed by Grantor, as
Maker, payable to the order of Southside Bank (hereinbefore and hereinafter
referred to as “Mortgagee”) in Tyler, Smith County, Texas, dated March 14, 2018,
in the principal face amount of $3,570,000.00, maturing on March 14, 2021,
bearing interest as therein specified, containing an attorney’s fee clause,
interest, and principal being payable as therein specified (the “Note”),
including, without limitation, any and all future advances under the Note;




(b) (Intentionally Omitted);




(c) all other indebtedness, obligations and liabilities of Grantor to Mortgagee
arising pursuant to the provisions of this Deed of Trust, the other Loan
Documents or otherwise;




(d) (Intentionally Omitted); and




(e) any and all renewals, extensions, modifications or restatements of all or
any part of the indebtedness, obligations and liabilities described or referred
to in Subsections 1.1(a), 1.1(b), 1.1(c) and 1.1(d) preceding.




The word “Obligation”, as used herein, shall mean all of the indebtedness,
obligations and liabilities described or referred to in the foregoing
Subsections 1.1(a), 1.1(b), 1.1(c), 1.1(d) and 1.1(e).




The word “Holder”, as used herein, shall mean the holder or holders of the
Obligation at the time in question.  




The words “Loan Agreement” means the Loan Agreement of even date herewith by and
between Grantor and Southside Bank, as same may hereafter be modified, amended
or restated.




The words “Loan Documents” means all documents evidencing or securing payment of
the Obligation, or any part thereof, as same may be executed, modified, amended
or restated from time to time.







ARTICLE II

Certain Representations, Warranties and Covenants of Grantor




Section 2.1

Grantor represents and warrants that: (a) Grantor has the power and authority to
execute and deliver this Deed of Trust and to perform its obligation hereunder;
and (b) the statements contained in this Deed of Trust concerning Grantor’s
mailing address are true and correct.




Section 2.2

Grantor, for Grantor and Grantor’s successors, covenants and agrees to: (a)
subject to Grantor’s right to contest the same as provided in the Loan
Agreement, pay or cause to be paid, before delinquent, all taxes and assessments
of every character in respect of the Mortgaged Property, or any part thereof,
and from time to time, upon request of Holder, to furnish to Holder evidence
satisfactory to Holder of the timely payment of such taxes and assessments; (b)
maintain insurance with respect to the Mortgaged Property as provided in the
Loan Agreement; (c) cause all property insurance so carried to name Holder as
mortgagee (and cause all such insurance proceeds to be payable to Holder), to
stipulate that same can be cancelled after no less than fifteen (15) days
written notice to Holder, and to deliver copies the policies of insurance or
certificates thereof to Holder; (d) pay, or cause to be paid, all premiums for
such insurance when due, and furnish to Holder satisfactory proof of the timely
making of such payments and to deliver all renewal policies to Holder at least
fifteen (15) days before the expiration date of each expiring policy; (e)
comply, in all material respects, with all valid governmental laws, ordinances
and regulations applicable to the Mortgaged Property and its ownership, use and
operation, including without limitation, all laws now or hereafter in effect
pertaining to health, hygiene, the environment or environmental conditions on,
under, or about the Land, including without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 USC §9601, et
seq, the Resource Conservation and Recovery Act, 42 USC §6901, et seq, the Clean
Water Act, 33 USC § 1251, et seq, the Clean Air Act, 42 USC §7401, et seq, the
Federal Water Pollution Control Act, 33 USC §1251, et seq, and any similar state
laws or ordinances, including without limitation, the Texas Water Code §26.001,
et seq, the Texas Solid Waste Disposal Act, Texas Health and Safety Code
§361.001, et seq, and Regulations, Rules, Guidelines and Standards promulgated
pursuant to such laws, statutes and regulations, as amended from time to time,
and to comply, in all material respects, with all, and not violate in any
material respect, any easements, restrictions, agreements, covenants, and
conditions with respect to or affecting the Mortgaged Property, or any part
thereof; (f) at all times maintain, preserve and keep the Mortgaged Property in
the condition required in the Loan Agreement; (g) promptly pay all bills for
labor and materials incurred in connection with the Mortgaged Property as
provided in the Loan Agreement (subject to the contest rights set forth in the
Loan Agreement); (h) at any time and from time to time, upon reasonable written
request by Holder, forthwith, execute and deliver to Holder any and all
reasonable additional instruments and further assurances, and do all other acts
and things as may be necessary or proper, in the exercise of Holder’s reasonable
opinion, to effect the intent of these presents, more fully evidence and perfect
the rights, titles, liens and security interests herein created or intended to
be created and protect the rights, remedies, powers and privileges of Holder
hereunder (provided, however, any documents, instruments or assurances provided
or performed by Grantor  pursuant to this Section 2.2(h) shall not expand or
alter Grantor’s obligations or liabilities or limit or reduce Grantor’s right or
benefits under the Loan Documents); (i) to the extent of Grantor’s authority,
not to authorize any termination or any material amendment or modification of
any easements appurtenant to the Land, without Holder’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed; (j)
continuously maintain Grantor’s existence and its right to do business in Texas;
(k) not, without the prior written consent of Holder (which consent may be
withheld with or without cause), sell, trade, transfer, assign, exchange or
otherwise dispose of any material interest in the Mortgaged Property, or any
material part thereof, except for disposition of items of the tangible
Accessories which have become obsolete or worn beyond practical use or which are
replaced by an article of equal or better suitability and value (notwithstanding
the foregoing, Grantor shall be permitted, without Mortgagee’s prior written
consent, to remove any obsolete Accessories that do not constitute a material
portion of the Collateral without replacing the same); (l) pay and perform all
of the Obligations in accordance with the terms thereof, or when the maturity
thereof may be accelerated in accordance with the terms thereof; (m)
(Intentionally Omitted); (n) (Intentionally Omitted); (o) at any time any law
shall be enacted imposing or authorizing the imposition of any tax upon this
Deed of Trust, or upon any rights, titles, liens or security interests created
hereby, or upon the Obligation, or any part thereof, promptly pay all such
taxes; (p) at any time and from time to time (but not more than once in any
12-month period unless a Default then exists), furnish promptly, upon written
request, a written statement or affidavit, in such form as shall be reasonably
satisfactory to Holder, stating the unpaid balance of the Obligation and that to
Grantor’s knowledge there are not offsets or defenses against full payment of
the Obligation and the terms hereof, or, if there are any such offsets and
defenses, specifying them; (q) (Intentionally Omitted); (r) punctually and
properly perform all of Grantor’s covenants, duties and liabilities under any
other security agreement, mortgage, deed of trust, collateral, pledge agreement,
loan agreement or assignment of any kind now or hereafter existing as security
for or in connection with payment of the Obligation, or any part thereof (each
such being herein called “other security instrument”); and (s) allow Holder,
upon reasonable prior notice and during normal business hours and subject to the
rights of Tenants under Leases, to inspect the Mortgaged Property and all
records relating thereto or to the Obligation, and to make and take away copies
of such records.




Section 2.3

TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION NOTICE: (A) GRANTOR IS
REQUIRED TO: (i) KEEP THE LAND INSURED AGAINST DAMAGE IN THE AMOUNT HOLDER
SPECIFIES; (ii) PURCHASE THE INSURANCE FROM AN INSURER THAT IS AUTHORIZED TO DO
BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER; AND (iii)
NAME HOLDER AS THE PERSON TO BE PAID UNDER THE POLICY IN THE EVENT OF A LOSS;
(B) GRANTOR MUST, IF REQUIRED BY HOLDER, DELIVER TO HOLDER A COPY OF THE POLICY
AND PROOF OF THE PAYMENT OF PREMIUMS, AND (C) IF GRANTOR FAILS TO MEET ANY
REQUIREMENT LISTED IN PARAGRAPH (A) OR (B), HOLDER MAY OBTAIN COLLATERAL
PROTECTION INSURANCE ON BEHALF OF GRANTOR AT GRANTOR’S EXPENSE.




ARTICLE III

Respecting Defaults and Remedies of Holder




Section 3.1

The term “Default”, as used herein, shall mean a Default as defined in the Loan
Agreement.




Section 3.2

Upon the occurrence and during the continuation of a Default, Holder may, at its
option, do any one or more of the following:




(a)

If the Default is based on Grantor’s failure to keep or perform any covenant
whatsoever contained in this Deed of Trust, Holder may, but shall not be
obligated to any person to do so, perform or attempt to perform said covenant,
and any payment made or expense incurred in the performance or attempted
performance of any such covenants shall be a part of the Obligation, and Grantor
promises upon written demand, to pay to Holder, at the place where the Note is
payable, or at such other place as Holder may direct by written notice, all sums
so advanced or paid by Holder, with interest at the rate equal to the lesser of
(i) the Maximum Rate (as defined in the Note), and (ii) ten (10%) percent per
annum from the date when paid or incurred by Holder.  No such payment by Holder
shall constitute a waiver of any Default. In addition to the liens and security
interest hereof, Holder shall be subrogated to all rights, titles, liens and
security interests securing the payment of any debt, claim, tax or assessment
for the payment of which Holder may make an advance, or which Holder may pay.




(b)

Holder may, without notice, demand or presentment, all of which are hereby
waived by Grantor and all other parties obligated in any manner whatsoever on
the Obligation, declare the entire unpaid balance of the Obligation immediately
due and payable, and upon such declaration the entire unpaid balance of the
Obligation shall be immediately due and payable.




(c)

Holder may request Trustee to proceed with foreclosure, and in such event
Trustee is hereby authorized and empowered, and it shall be his special duty,
upon such request of the Holder, to sell the Mortgaged Property, or any part
thereof, in accordance with the applicable provisions of Section 51.002, et.
seq. of the Texas Property Code. Any sale of any part of the Mortgaged Property
located in the State of Texas shall be made in the county in which such
Mortgaged Property is situated. Where any part of the Mortgaged Property located
in the State of Texas is situated in more than one county, then notice as herein
provided shall be given in both or all of such counties, and such notice shall
designate the county where the Mortgaged Property will be sold. Notice of such
proposed sale shall be given as required by the applicable provisions of the
Texas Property Code as then in effect.  The Affidavit of any person having
knowledge of the facts to the effect that such service was completed shall be
prima facie evidence of the fact of service.  Sale of the Mortgaged Property
shall be “AS IS” with a special warranty of title binding Grantor, and without
representation or warranty, express or implied, by Trustee.  Sale of a part of
the Mortgaged Property shall not exhaust the power of sale, but sales may be
made from time to time until the Obligation is paid and performed in full. It
shall not be necessary to have present or to exhibit at any such sale any of the
Accessories. In addition to the rights and powers of the sale granted under the
preceding provisions of this Subsection 3.2(c), if Default is made in the
payment of any installment of the Obligation, Holder, at its option, at once or
at any time thereafter while any matured installment remains unpaid, without
declaring the entire Obligation to be due and payable, may orally or in writing
direct Trustee to enforce this Trust and to sell the Mortgaged Property subject
to such un-matured indebtedness and the liens and security interests securing
its payment, in the same manner, on the same terms, at the same place and time
and after having given notice in the same manner, all as provided in the
preceding provisions of this Subsection 3.2(c). After such sale, Trustee shall
make due conveyance to the purchaser or purchasers. Sales made without maturing
the Obligation may be made hereunder whenever there is a default in the payment
of any installment of the Obligation without exhausting the power of sale
granted hereby, and without affecting in any way the power of sale granted under
this Section 3.2(c), the un-matured balance of the Obligation (except as to any
proceeds of any sale which Holder may apply as prepayment of the Obligation) or
the liens and security interest securing payment of the Obligation. It is
intended by each of the foregoing provisions of this Subsection 3.2(c) that
Trustee may, after any request or direction by Holder, sell, not only the Land
but also, the Accessories and other interests constituting a part of the
Mortgaged Property, or any part thereof, along with the Land, or any part
thereof, all as a unit and a part of a single sale, of may sell any part of the
Mortgaged Property separately from the remainder of the Mortgaged Property. It
is agreed that, in any deed or deeds given by Trustee, any and all statements of
fact or other recitals therein made as to the identity of the Holder, or as to
the occurrence or existence of any Default, or as to the acceleration of the
maturity of the Obligation, or as to the request to sell, notice of sale, time,
place, terms and manner of sale, and receipt, distribution and application of
the money realized therefrom, or as to the due and proper appointment of a
substitute trustee, and, without being limited by the foregoing, as to any other
act or thing having been duly done by Holder or by Trustee, shall be taken by
all courts of law and equity as prima facie evidence that the said statements or
recitals of fact are without further question to be so accepted, and Grantor
does hereby ratify and confirm any and all acts that Trustee may lawfully do by
virtue hereof.  In the event of the resignation or death of Trustee, or his
removal from his county of residence or inability, for any reason, to make any
such sale or to perform any of the trusts herein declared, or at the option of
Holder, without cause, then Holder may appoint, in writing, a substitute
trustee, who shall thereupon succeed to all the estates, titles, rights, powers
and trusts herein granted to and vested in Trustee. If Holder is an entity, such
appointment may be made on behalf of such Holder by any person who is then an
authorized officer of agent of Holder. In the event of the resignation or death
of any such substitute trustee, or his failure, refusal or inability to make any
such sale or perform such trusts, or at the option of Holder, without cause,
successive substitute trustees may thereafter, from time to time, be appointed
in the same manner. Wherever herein the word “Trustee” is used, the same shall
mean the person who is the duly appointed trustee or substitute trustee
hereunder at the time in question.




(d)

Holder may, or Trustee may upon written request of Holder, proceed by suit or
suits, at law or in equity, to enforce the payment and performance of the
Obligation in accordance with the terms hereof and of the Note (subject to any
provisions of the Note limiting the liability of the maker of the Note) or other
instruments evidencing it, to foreclose the liens, security interests and this
Deed of Trust as against all or any part of the Mortgaged Property, and to have
all or any part of the Mortgaged Property sold under the judgment or decree of a
court of competent jurisdiction.




(e)

Holder, as a matter of right and without regard to the sufficiency of the
security, and without any showing of insolvency, fraud or mismanagement on the
part of Grantor, and without the necessity of filing any judicial or other
proceeding, other than the proceeding for appointment of a receiver or receivers
of the Mortgaged Property, or any part thereof, shall take control of all
receipts of the Mortgaged Property, and of the income, rents, issues and profits
thereof.




(f)

Holder may enter upon the Land, take possession of the Mortgaged Property and
remove the Accessories, or any part thereof, with or without judicial process,
and, in connection therewith, without any responsibility or liability on the
part of Holder, take possession of any property located on or in the Mortgaged
Property which is not a part of the Mortgaged Property and hold or store such
property at Grantor’s expense.




(g)

Holder may require Grantor to assemble the tangible Accessories, or any part
thereof, and make them available to Holder at a place to be designated by Holder
which is reasonably convenient to Grantor and Holder.




(h)

After notification, if any, hereafter provided in this Subsection 3.2(h), Holder
may sell, lease or otherwise dispose of, at the office of Holder, or on the
Land, or elsewhere, as chosen by Holder, all or any part of the Accessories or
other personal property, in their then condition, and each Sale (as used herein,
the term “Sale” means any such sale, lease or other disposition made pursuant to
this Subsection 3.2(h)) may be as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts, and, at any Sale, it shall not
be necessary to exhibit the property sold, or part thereof. The Sale of any part
of the Accessories or other personal property shall not exhaust Holder’s power
of sale, but Sales may be made from time to time until the Obligation is paid
and performed in full. Reasonable notification of the time and place of any
public Sale pursuant to this Subsection 3.2(h) or reasonable notification of the
time of any private Sale made pursuant to this Subsection 3.2(h), shall be sent
to Grantor and to any other person entitled under the Uniform Commercial Code of
the State of Texas (“Code”) to notice; provided that if the Accessories or other
personal property, or part thereof, being sold are perishable, or threaten to
decline speedily in value, or are of a type customarily sold on a recognized
market, Holder may sell, lease or otherwise dispose of such items, or part
thereof, being sold, leased or otherwise disposed of without notification,
advertisement or other notice of any kind. It is agreed that notice sent or
given not less than twenty (20) days prior to the taking of the action to which
the notice relates, is reasonable notification and notice for the purposes of
this Subsection 3.2(h).  Notwithstanding the foregoing, the Accessories and
other personal property included in the Mortgaged Property may be sold with the
Land pursuant to the applicable provisions of Section 51.002, et. seq. of the
Texas Property Code and Section 9.604 of the Texas Business and Commerce Code.
  




(i)

Holder may surrender the insurance policies maintained pursuant to Section
2.2(b) hereof, or any part thereof, and receive and apply the unearned premiums
as a credit on the Obligation, and, in connection therewith, Grantor hereby
appoints Holder as the agent and attorney-in-fact for Grantor to collect such
premiums.




(j)

Holder may retain the Accessories and/or other personal property included in the
Mortgaged Property in satisfaction of the Obligation whenever the circumstances
are such that Holder is entitled to do so under the Code.




(k)

Holder may buy the Mortgaged Property, or any part thereof, at public Sale or
judicial sale.




(l)

Holder may buy the Accessories or other personal property, or any part thereof,
at any private Sale if they are a type customarily sold in a recognized market
or are a type which is the subject of widely distributed standard price
quotations.




(m)

Holder shall have and may exercise any and all other rights and remedies which
Holder may have at law or in equity, or by virtue of any other security
instrument, or under the Code, or under the other Loan Documents, or otherwise.




(n)

Holder may apply the reserves, if any, required by Section 5.9 hereof, toward
payment of the Obligation.




Section 3.3

If Holder is the purchaser of the Mortgaged Property, or any part thereof, at
any Sale thereof, whether such Sale be under the power of sale hereinabove
vested in Trustee, or upon any other foreclosure of the liens and security
interests hereof, or otherwise, Holder shall, upon any such purchase, acquire
good title (subject only to the Permitted Encumbrances) to the Mortgaged
Property so purchased, free of the liens and security interests.




Section 3.4

Should any part of the Mortgaged Property come into the possession of Holder
during a Default, Holder may use or operate the Mortgaged Property for the
purpose of preserving it or its value, pursuant to the order of a court of
appropriate jurisdiction, or in accordance with any other rights held by Holder
in respect of the Mortgaged Property. Grantor covenants to promptly reimburse
and pay to Holder, at the place where the Note is payable, or at such other
place as may be designated by Holder in writing, the amount of all reasonable
expenses (including the cost of any insurance, taxes or other charges) incurred
by Holder during a Default in connection with its custody, preservation, use or
operation of the Mortgaged Property, together with interest thereon from the
date incurred by Holder at the rate equal to the lesser of (i) the Maximum Rate
(as defined in the Note), and (ii) ten (10%) percent per annum, and all such
expenses, cost, taxes, interest and other charges shall be a part of the
Obligation. It is agreed, however, that the risk of accidental loss or damage to
the Mortgaged Property is on Grantor, and Holder shall have no liability
whatsoever for decline in value of the Mortgaged Property, or for failure to
determine whether any insurance ever in force is adequate as to amount or as to
the risks insured.




Section 3.5

In case the liens or security interests hereof shall be foreclosed by Trustee’s
sale, or by other judicial or non-judicial action, the purchaser at any such
Sale shall receive, as an incident to his ownership, immediate possession of the
property purchased, and if Grantor or Grantor’s successors shall hold possession
of said property, or any part thereof, subsequent to foreclosure, Grantor and
Grantor’s successors shall be considered as tenants at sufferance of the
purchaser at foreclosure sale, and anyone occupying the property (excluding
those occupying the property pursuant to a lease, license or other occupancy
agreement that is permitted by the Loan Documents), after demand made for
possession thereof shall be guilty of forcible detainer and shall be subject to
eviction and removal, forcible or otherwise, with or without process of law, and
all damages by reason thereof are hereby expressly waived.




Section 3.6

The proceeds from any Sale, lease of other disposition made pursuant to this
Article III, or the proceeds from surrendering any insurance policies pursuant
to Subsection 3.2(i) hereof, or any Rental collected by Holder pursuant to
Article IV hereof, or the reserves required by Section 5.9 hereof, or sums
received pursuant to Section 5.7 hereof, or proceeds from insurance which Holder
elects to apply to the Obligation pursuant to Section 5.8 hereof, shall be
applied by Trustee, or by Holder, as the case may be, as follows: First, to the
payment of all expenses of advertising, selling and conveying the Mortgaged
Property, or part thereof, including reasonable attorneys’ fees; second, to
interest on the Obligation; third, to principal on the matured portion of the
Obligation; fourth, to prepayment of the un-matured portion, if any, of the
Obligation (applied to installments of principal in inverse order of maturity);
and fifth, the balance, if any, remaining after the full and final payment and
performance of the Obligation, to Grantor.




Section 3.7

In the event a foreclosure hereunder should be commenced by Trustee in
accordance with Subsection 3.2(c) hereof, Holder may at any time before the Sale
direct Trustee to abandon the Sale, and may then institute suit for the
collection of the Note (subject to any provisions of the Note limiting the
liability of the maker of the Note), and for the foreclosure of the liens and
security interest hereof. If Holder should institute a suit for the collection
of the Note, and for a foreclosure of the liens and security interests hereof,
it may at any time before the entry of a final judgment in said suit dismiss the
same, and require Trustee to sell the Mortgaged Property, or any part thereof,
in accordance with the provisions of this Deed of Trust.




Section 3.8

TRUSTEE WILL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT OR ACT DONE BY TRUSTEE IN
GOOD FAITH, OR BE OTHERWISE RESPONSIBLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES
WHATSOEVER (INCLUDING THE TRUSTEE’S NEGLIGENCE AND/OR STRICT LIABILITY), EXCEPT
FOR TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  Trustee will have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by it hereunder, believed by it in good
faith to be genuine.  All moneys received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law), and Trustee will be under no liability
for interest on any moneys received by it hereunder.  GRANTOR SHALL REIMBURSE
TRUSTEE FOR, AND INDEMNIFY AND SAVE IT HARMLESS AGAINST, ANY AND ALL LIABILITY
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) WHICH MAY BE
INCURRED BY IT IN THE PERFORMANCE OF ITS DUTIES HEREUNDER (INCLUDING ANY
LIABILITY AND EXPENSES RESULTING FROM TRUSTEE’S OWN NEGLIGENCE AND/OR STRICT
LIABILITY), EXCEPT FOR TRUSTEE’S GROSS NEGLIGENCE AND/OR WILLFUL MISCONDUCT.
 The foregoing indemnity will not terminate upon release, foreclosure or other
termination of this Deed of Trust.







ARTICLE IV

Leases and Rental




Section 4.1

As used in this Deed of Trust: (a) “Lease” means any lease, sublease or other
agreement under the terms of which any person other than Grantor has or acquires
any right to occupy or use the Land or Improvements, or any part thereof, or
interest therein; (b) “Lessee” means the lessee, sublessee, tenant or other
person having the right to occupy or use a part of the Land or Improvements
under a Lease; and (c) “Rental” means the rents, additional rents, royalties and
other consideration payable by the Lessee under the terms of a Lease, and any
other revenues generated from the Land or Improvements.




Section 4.2

Grantor covenants and agrees to: (a) if a Default occurs and continues beyond
any applicable cured period, upon written demand by Holder, assign to Holder, by
separate instrument in form and substance reasonably satisfactory to Holder and
Grantor, any or all Leases, or the Rental payable thereunder, including but not
limited to, any Lease which is now in existence or which may be executed after
the date hereof; (b) pay to Holder, as a prepayment of principal on the Note,
all Rental paid by any Lessee for more than three months in advance; (c) comply
with the terms and provisions of each Lease; (d) except as otherwise provided in
the Loan Agreement, not amend, modify, extend or renew any Lease on other than
market terms; (e) not assign, transfer or mortgage any Lease other than to
Holder; (f) not assign, transfer, pledge or mortgage any Rental other than to
Holder; (g) not waive, excuse, release or condone any nonperformance of any
covenants of any Lessee, except in the ordinary course of business and
consistent with prudent business practices; (h) promptly give to Holder
duplicate notice of each written notice of default by each Lessee provided to
Grantor; and (i) use commercially reasonably efforts to promptly furnish to
Holder such estoppel certificates and/or attornment agreements (signed by
Lessees) as Holder may reasonably request from time to time (but not more than
once in any 12-month period unless a Default then exists).




Section 4.3

Notwithstanding anything to the contrary contained herein, Holder is entitled to
all of the rights and remedies of an assignee set forth in Chapter 64 of the
Texas Property Code, the Texas Assignment of Rents Act (“TARA”).  This Deed of
Trust shall constitute and serve as a security instrument under TARA.  Holder
shall have the ability to exercise its rights related to the Leases and Rental,
in Holder’s sole discretion and without prejudice to any other remedy available,
as provided in this Deed of Trust and/or as otherwise allowed by applicable law,
including, without litigation, TARA.  




ARTICLE V

Miscellaneous




Section 5.1

If the Note (including any renewals, modifications and restatements thereof) and
all other amounts due and payable by Grantor under the Loan Documents is paid in
full; if there exists no Default; and if Holder has no obligation to make any
future loan advances or extend any additional credit under any of the Loan
Documents, then this conveyance shall become null and void and be released at
Grantor’s request and expense.  Otherwise, this Deed of Trust shall remain in
full force and effect, and no release hereof shall impair Grantor’s covenants,
warranties and indemnities contained herein with respect to matters first
arising or occurring prior to such release, all of which shall survive any
release of this Deed of Trust.




Section 5.2

As used in this Article V, “Rights” means rights, remedies, powers and
privileges, and “Liens” means titles, interests, liens and security interests.
All Rights and Liens herein, or by law or in equity provided, or provided in any
other security instrument and shall not be deemed to deprive Holder or Trustee
of any such other legal or equitable Rights and Liens by judicial proceedings,
or otherwise, appropriate to enforce the conditions, covenants and terms of this
Deed of Trust, the Note and other security instruments, and the employment of
any Rights hereunder, or otherwise, shall not prevent the concurrent or
subsequent employment of any other appropriate Rights.




Section 5.3

Any and all covenants in this Deed of Trust may from time to time, by instrument
in writing signed by Holder and delivered to Grantor, be waived to such extent
and in such manner as Holder may desire, but no such waiver shall ever affect or
impair Holder’s Rights or Liens hereunder, except to the extent so specifically
stated in such written instrument. Impossibility, impracticability or force
majeure shall not excuse the performance of any covenant of Grantor.




Section 5.4

Any provision herein, or in any Note or any other document executed in
connection herewith, to the contrary notwithstanding, no Holder shall in any
event be entitled to receive or collect, nor shall or may the amounts received
hereunder be credited, so that Holder shall be paid, as interest, a sum greater
than the maximum amount permitted by the laws of the State of Texas to be
charged to the person, firm or corporation primarily obligated to pay the
Obligation at the time in question. If any construction of this Deed of Trust or
the Note, or any and all other papers, indicates a different right given to
Holder to ask for, demand or receive any larger sum, as interest, such is a
mistake in calculation or wording, which this clause shall override and control,
and proper adjustment shall automatically be made accordingly.




Section 5.5

In the event Grantor or any of Grantor’s successors conveys its interest in the
Mortgaged Property, or any part thereof, to any other party, Holder may, without
notice to Grantor or Grantor’s successors, deal with any owner of any part of
the Mortgaged Property with reference to this Deed of Trust and the Obligation,
either by way of foreclosure on the part of Holder, or extension of time of
payment of the Obligation, or release of all or any part of the Mortgaged
Property, or any other property securing payment of the Obligation, without in
any way modifying or affecting Holder’s Rights and Liens hereunder or the
liability of Grantor or any other party liable for payment of the Obligation, in
whole or in part.




Section 5.6

Grantor hereby waives all rights of marshaling in event of any foreclosure of
the liens and security interests hereby created.  Grantor also waives all
rights, claims and defenses under Sections 51.003 and 51.004 of the Texas
Property Code.




Section 5.7

Holder shall be entitled to receive any and all sums that may be awarded or
become payable to Grantor for the condemnation of the Mortgaged Property, or any
part thereof, for public or quasi- public use, or by virtue of private sale in
lieu thereof, and any sums which may be awarded or become payable to Grantor for
damages caused by public works or construction on or near the Mortgaged
Property, and Holder shall apply such proceeds in the order and in the manner as
set forth in Section 3.6 hereof.  Provided, however, in the event that proceeds
from any condemnation equal $250,000 or less and provided there exists no
continuing Default then, notwithstanding any provision contained herein to the
contrary, such proceeds shall be deposited in a construction account with Holder
to be used by Grantor for restoration of the Mortgaged Property.  All such sums
are hereby assigned to Holder, and Grantor shall, upon request of Holder, make,
execute, acknowledge and deliver any and all additional assignments and
documents as may be necessary from time to time to enable Holder to collect and
receipt for any such sums. Holder shall not be, under any circumstances, liable
or responsible for failure to collect, or exercise diligence in the collection
of, any of such sums.  Provided, however, notwithstanding anything to the
contrary herein, if there shall occur any condemnation of a part of the
Mortgaged Property in excess of $250,000, but not exceeding $500,000, and (i) if
Holder is reasonably satisfied that after restoration has been completed (and a
reasonable re-leasing period, not to exceed 180 days, has occurred), the net
cash flow of the Mortgaged Property will be sufficient to cover all costs and
operating expenses of the Mortgaged Property, including payments due and any
reserves required under the Loan Documents, and (ii) if no Default exists, the
Holder shall make available to Grantor for such restoration of the Mortgaged
Property, the proceeds of condemnation, if any, collected by Holder and not
restricted by any adverse claim thereto; said proceeds to be disbursed by Holder
in accordance with Holder’s customary terms, conditions and procedures for the
advancement of funds for construction, including, without limitation, such lien
waivers, inspections, receipts and other documentation as Holder may reasonably
require.




Section 5.8

Holder may collect the proceeds of any and all insurance that may become payable
with respect to the Mortgaged Property and shall apply such proceeds in the
order and in the manner as set forth in Section 3.6 hereof, provided that Holder
may deduct therefrom any reasonably third-party expenses incurred in connection
with the collection or handling of such proceeds, it being understood that
Holder shall not be, under any circumstances, liable or responsible for failure
to collect, or exercise diligence in the collection of, any of such proceeds.
 Provided, however, in the event proceeds from any casualty equal $250,000 or
less and provided there exists no continuing Default, then, notwithstanding any
provision contained herein to the contrary, such proceeds shall be deposited in
a construction account with Holder to be used by Grantor for restoration.
 Provided, however, notwithstanding anything to the contrary herein, if there
shall occur any insured damage to the Mortgaged Property or any part thereof in
excess of $250,000, but not exceeding $500,000, and (i) if Holder is reasonably
satisfied that after restoration has been completed (and a reasonable re-leasing
period, not to exceed 180 days, has occurred), the net cash flow of the
Mortgaged Property will be sufficient to cover all costs and operating expenses
of the Mortgaged Property, including payments due and any reserves required
under the Loan Documents, and (ii) if no Default exists, then Holder shall make
available to Grantor for restoration of the Mortgaged Property, the proceeds of
insurance, if any, collected by Holder because of such loss and not restricted
by any adverse claim thereto; said proceeds to be disbursed by Holder in
accordance with Holder’s customary terms, conditions and procedures for the
advancement of funds for construction, including, without limitation, such lien
waivers, inspections, receipts and other documentation as Holder may reasonably
require.




Section 5.9

Upon the occurrence and during the continuation of a Default, at the request of
Holder, Grantor shall create a fund or reserve for the payment of all insurance
premiums, taxes and assessments against the Mortgaged Property by paying to
Holder contemporaneously with each installment of principal and/or interest on
the Note a sum equal to the premiums that will next become due and payable on
the hazard insurance policies covering the Mortgaged Property, or any part
thereof, plus taxes and assessments next due on the Mortgaged Property, or any
part thereof, as estimated by Holder, less all sums paid previously to Holder
therefor, divided by the number of months to elapse before one month prior to
the date when such premiums, taxes and assessments will become delinquent, with
such sums to be held by Holder without interest, for the purposes of paying such
premiums, taxes and assessments. Transfer of legal title to the Mortgaged
Property shall automatically transfer title in all sums deposited under the
provisions of this Section 5.9.




Section 5.10

It is understood and agreed that the proceeds of any Note, to the extent the
same are utilized to renew or extend any indebtedness or take up any outstanding
Liens against the Mortgaged Property, or any portion thereof, have been advanced
by Holder at Grantor’s request and upon Grantor’s representation that such
amounts are due and payable. Holder shall be subrogated to any and all Rights
and Liens owned or claimed by any owner or holder of said outstanding Rights and
Liens, however remote, regardless of whether said Rights and Liens are acquired
by assignment or are released by the Holder thereof upon payment.




Section 5.11

Any notice required or permitted to be given under this Deed of Trust or under
the other Loan Documents shall be in writing and either shall be mailed by
certified mail, postage prepaid, return receipt requested, or sent by overnight
courier service.  All such communications shall be mailed, sent or delivered,
addressed to the party for whom it is intended at its address set forth in this
Deed of Trust.  Any communication so addressed and mailed shall be deemed to be
given on the date when actually delivered to the address of the intended
addressee (whether or not delivery is accepted).  Any party may designate a
change of address by written notice to the other by giving at least ten (10)
days prior written notice of such change of address.




Section 5.12

If the Rights and Liens created by this Deed of Trust shall be invalid or
unenforceable as to any part of the Obligation, the unsecured portion of the
Obligation shall be completely paid prior to the payment of the remaining and
secured portion of the Obligation, and all payments made on the Obligation shall
be considered to have been paid on and applied first to the complete payment of
the unsecured portion of the Obligation.




Section 5.13

This Deed of Trust is binding upon Grantor and Grantor’s successors, and shall
inure to the benefit of Holder, and its successors and assigns, and the
provisions hereof shall likewise be covenants running with the Land. The duties,
covenants, conditions, obligations and warranties of Grantor in this Deed of
Trust shall be joint and several obligations of Grantor and Grantor’s
successors.




Section 5.14

This Deed of Trust is also a security agreement and financing statement.  




Section 5.15

To the extent that this Deed of Trust secures all contemporaneous and future
advances made under the Note, and to the extent that money is advanced to make
improvements to the Land or any part thereof, this Deed of Trust is a
construction mortgage within the meaning of Section 9.334 of the Texas Business
and Commerce Code.  




Section 5.16

Grantor expressly acknowledges a vendor’s lien on the Mortgaged Property as
security for that portion of the Obligation that represents money advanced by
Mortgagee to pay the purchase price of the Mortgaged Property.  This Deed of
Trust does not waive the vendor’s lien, and the vendor’s lien and the lien
created by the Deed of Trust shall be cumulative.  Holder may elect to enforce
either of the liens without waiving the other, or Holder may enforce both liens.




Section 5.17

NOTICE - THE DEBT SECURED HEREBY IS SUBJECT TO ACCELERATION OF MATURITY IN THE
EVENT OF SALE OR CONVEYANCE OF THE LAND OR ANY PART THEREOF.







(End of Page---Signature and Acknowledgement of Grantor Follow on Next Page)








{A17/04114/0107/W1536342.1 }

3

Deed of Trust




--------------------------------------------------------------------------------










(Deed of Trust – Signature Page)




EXECUTED AND DELIVERED to be effective as of the 14th day of March, 2018.







GRANTOR:







HARTMAN RICHARDSON TECH CENTER, LLC,

a Texas limited liability company




By:

Hartman Income REIT Management, Inc.,

a Texas corporation, its Manager







By:

Name:

Allen R. Hartman

Its:

President










STATE OF TEXAS

§

§

COUNTY OF _____________

§




This instrument was acknowledged before me on March ____, 2018, by Allen R.
Hartman, in the capacity stated.













Notary Public, State of Texas
















AFTER RECORDING RETURN TO:

Southside Bank

Attn: Julie Brown

P. O. Box 1079

Tyler, Texas 75710








{A17/04114/0107/W1536342.1 }




--------------------------------------------------------------------------------













EXHIBIT “A”




(Legal Description)













[exhibit103deedoftrust2.gif] [exhibit103deedoftrust2.gif]






































































EXHIBIT “B”




(Permitted Encumbrances)




Building setback lines shown on Plat recorded in Volume 84170, Page 1835 of the
Map Records of Dallas County, Texas.





{A17/04114/0107/W1536342.1 }


